Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 1 of 37




         Exhibit 1
                      Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 2 of 37


05
                                                                                                                                                        SUM-100
                                                  SUMMONS                                                                          PORCOUKTUSeONLY
                                                                                                                               (SOLO PAKA USO OE LA COttTE)
                                        (CITACION JUDICIAL)
      , NOTICE TO DEFENDANT:
        (AVISO AL DEMANDADO):
     J Costco Wholesale Corporation, a California Corporation; and DOES 1 to 100
                                                                                                                 [p        1 L 1
                                                                                                                            MfcR 12 2020
       YOU ARE BEING SUED BY PLAINTIFF:
       (LO ESTA DEMANDANDO el DEMANDANTS):
                                                                                                                  By.
       Margaret Edwinson, an individual
       NOTICE! You have been sued, the court may decide against you without your beirtg heard unless you respond within 30 days. Read the Information
       below.
           You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
       served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form if you want the court to hear your
       case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
       Online Self-Help Center {www.oourUnfo.ca.gov^etfholp), your county law library, or the courthouse nearest you. if you cannot pay the filing fee. ask the
       court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by defaulL and your wages, money, and property may
       be taken without further warning from the court
           There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
        referral service, tf you canrtot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonprofit groups at the California Legal ^rvices Web site {www.lawhelpcartfomi9.org). the Catifomia Courts Online Self-Help Center
        {www.courtinfo.ca.gov/setfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived foes and
        costs on any settlement or arbitration award of $10.000 or more in a civD case. The court’s lien must be paid before the court will dismiss the case.
        lAViSO! Lo han demandado. Si no responde dentro do 30 dias, la code puedededdir on su contra sin escuchar su vorsidn. Lea la Infbmaddn a
        continuacidn.
           Tiene 30 DIaS DE CALENDARIO despuia do quo h entreguen eda citaddn y papetes legates pare presentar una respueste porescrito en esta
        code y hacor quo se entregue una copfa ai demandante. Una cade o uno llama^ leielOnIca no to proton. Su tespuesta por esaito tiene que estar
        en formato legal coiracto si desea que procesen su caso en la corta. Es posibla que haya un formulario que usted pueda user para su tespuesta.
        Puede encontrar estos formutartos de la code y mis informaciOn en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
        biblloleca de layes de su condado oen la code que la queda mis cerca. Si no puedo pager la cuota de presentacton, pida at secreterio de la code que
        le di un formulario de exencton de page de cuotas. SI no prasanta su tespuesta a tiempo. puede petder el caso porincumplimlento y la corfo le podri
        qultar su sueldo, dinero y blenes sin mis advertencia.
           Hay otros tequisitos l^les. Es tecomendable qua /fame a un abogado Inmedlatamente. SI no conoce a un abogado, puede llamar a un setvldo de
        remiston a abogados. SI no puede pagar e un abogado, es posible que cumpla con tos tequisitos para obtener senridos legates gratuitos de un
        programa da servicios legates sin fines de lucre. Puede encontrer estos grvpos sin fines de lucro en el sitio web de California Legal Services, .
        (www.lewhelpcalifomla.org). en el Centro de Ayuda de las Cortes de CaDfomia, (www.sucorte.CB.gov) o ponlindose en oontacto con la corta o el
        coiegio de abogados locales. AVISO: Por ley. la carte tiene darecho a redamar las cuotas y tos costosexentos por Imponerun gravamen sobre
        cualquier recuperaddn de $10,000 6 mis de valor redbide medlante un acuerdo o una concesidn de arbitraje en un caso de derecho civil Ttene que
        pager el gravamen de la corte antes de que la corta pueda ctesechar el caso.______
       The name and address of the court is:                                                                       CASE                  (MOrr^^l^^: 8
       (El nombre y direcciOn de la corte es): Contra Costa Country Superior Court
       Wakefield Taylor Courthouse. 725 Court Street. Martinez, California 94553

       The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is; (El nombre. la dIrecciOn y el nOmero
       de telefono del abogado dal demandanta, o del demandante que no tiene abogado. es):
       Erik S. Velie, Victory   Group, LLP; 24324 Walnut Street. Suite A Newhall, California 91321

                                            MAR 1 2                                            Clerk, by                    S. Gonzalez                  , Deputy
                                 y                                                  (Secretario)                                                         (Adjunto)
       (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
       (Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010).)
        iSGALJ
                                         NOTICE TO THE PERSON SERVED: You are served
                                             1.   I   I es an individual defendant.
                                            2.    I   I as the person sued under the fictitious name of (spec'riy):

                                            3-    nn on behalf of (specify);
                                                  under | x | CCP 416.10 (corporation)                            I     I CCP 416.60 (minor)
                                                        I   I CCP 416.20 (defunct corporation)                    I     I CCP 416.70 (conservatee)
                                                        I I CCP 416.40 (association or partnership)               I     I CCP 416.90 (authorized person)
                                                        I 1 other (sperdfy):
                                            4.    I  1 by personal delivery on (dato)
                                                                                                                                                            P»Qe1ol1
       form Adopttd for MandKoiy Um                                          SUMMONS                                                Code of CMl Procedure SSf 12.20.465
       Judidal Councl) at Caiiromla                                                                                                                   wMw.oourf8.ca 03V
       SUM.100 tR«v. July \. 2XI9]
               Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 3 of 37



                                                                                                                                      PLD-PI-001
 attorney or party WTHOm" ATTORNEY (Name,     State Barnumber. and aMiess):                                     fOR COURT USE ONLY
“ Erik S. Velie, Esq. (SBN 252446)
  VICTORY LAW GROUP, LLP
  24324 Walnut Street, Suite A
  Newhall, California 91321
       TELEPHONE MO; (661)367-6512                            FAXNO-fopfisMO: (855)640-7962                                          1
 E-MAIL ADDRESS {Q06ene\)\
    ATTORNEY FOR fWOTa>; PlaiptifT, MaTgarct Edwjnson                                                               MAR 1 2 2020
SUPERtOR COURT OF CAUFORNIA, COUNTY OF Contra CoSta
                                                                                                                CWUNTTOF ClJ^JTfW. CUSTA
     STREET ADDRESS: 725 COUlt StTCCt                                                                   By.
                                                                                                                           Oupwtv CWlk
     MAILING ADDRESS; 725 CouTt StTcet
       CITY ANOaP CODE:  Martinez, California 94553
            BRANCH NAME; Wakefield TayloF CouftKoise
             PLAINTIFF: Margaret Edwinson, an individual

          DEFENDANT: Costco Wholesale Corporation, a California Corportion

CZD DOES 1 TO lOO
 COMPLAINT-r-Personal Injury, Property Damage, Wrongful Death
     I   I AMENDED (NumberJ:
                                                                                                         '''tk LOCAL RULE, THIS
 Type (check all that apply):                                                                             CASE IS^^SIGNED TO
 ifj MOTOR VEHICLE           [Z3 OTHER (specify):                                                                      FOR ALL
     \   I Property Damage       I  I Wrongful Deatfi                                                           PI.JRPOSES.
     r 71 Personal injury        I  I Other Damages (specify):
  Jurisdiction (cheek all that apply):                                                               CASE NUMBER;
 I    I ACTION IS A LIMITED CIVIL CASE
        Amount demanded I ~ I does not exceed $10,000
                              I   I exceeds $10,000, but does not exceed $25,000
 r7~l ACTION IS AN UNLIMITED CIVIL CASE (exceeds $26,000)
 I    I ACTION IS RECLASSIFIED by this amended complaint                                               C20 - 0 05 2 8
        I___I from limited to unlimited
        [   I from unlimited to limited
1. Plaintiff (Wa/ne or names): Margaret Edwinson. an individual
   alleges causes of action against defendant (name or names):
   Costco Wholesale Corporation, a California Corporation
2. This pleading, induding attachments and exhibits, corisists of the following number of pages: 5
3. Each plaintiff named above is a competent adult
   a. I    I except plaintiff fname):
             (1) I   I a corporation qualified to do business in California
             (2) I   I an unincorporated entity (describe):
             (3) I   i a public entity (describe):
             (4) I   I a minor }       I an adult
                       (a) I     I for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                       (b) I     I other (specify):
             (5) I   I other I'spec^):
   b. I       I except plaintiff (name);
                (1) 1   I a corporation qualified to do business in California
                (2) I   I an unincorporated entity (describe):
                (3) I "I a public entity (descrfbe):
                (4) I   I a minor I      I an adult
                               (a) I   I for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                               (b) I   I other (specify):
                (5) I        I other (spec^);

   I ' ~ l Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                             P«ee 1 8l 3
 Fomi ApBfvwed tor Opbenal Um
  Juddai Council of CsCtoiria                        COMPLAINT—Personal Injury, Property                                 Coda of CIvI Precosure,} 42S. I2
                                                                                                                                    tvww.cocuiina ea.gov
PLOPl-001 (Rev, Januay 1.2007)                            Damage, Wrongful Death
                      Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 4 of 37



                                                                                                                                     PLD-Pl-001
     SHORT TITLE:                                                                                      CASE NUMBER:

     Edwinson v. Costco Wholesale Corporation et al.

4. I             i Plaintiff (name):
                  is doing business under the fictitious name (specify):

         and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
   a. I ✓ I except defendant ^hame;.- CostCOWholesaleCorp c. I                        I except defendant (name):
            (1) I   t a business organization, form unknown                             (1) I   I a business organization, form unknown
            (2) I / i a corporation                                                     (2) I   I a corporation
            (3) I   } an unincorporated entity (describe):                              (3) I   I an unincorporated entity (describe):

                      (4) I    I a public entity (describe):                           (4) I   I a public entity (describe):

                      (5) r   1 other (specify):                                       (5) I   I other (specify):




      b. I          I except defendant (narrte):                              d. I    I except defendant (name):
                      (1) I   I a business organization, form unknown                   (1) i- I a business organization, form unknown
                      (2) I   I a corporation                                           (2) i   I a corporation
                      (3) I   I an unincorporated entity (describe):                    (3) P'"! an unincorporated entity (describe):

                      (4)      ] a public entity (describe):                           (4) I   I a public entity (describe):

                      (5) I    ( other (specify):                                      (5) I   I other (specify):


       I          I Information about additional defendants who are not natural persons Is contained In Attachment 5.
6.         The true names of defendants sued as Does are unknown to. plaintiff.
               a. I y I Doe defendants (specify Doe numbers): 1~50____________________ were the agents or employees of other
                        named defendants and acted within the scope of that agency or employment.
               b, \~~/~\ Doe defendants (specify Doe numbers): 50-100                           are persons whose capacities are unknown to
                         plaintiff.
7.         I      I Defendants who are joined under Code of Civil Procedure section 302 are (names):




8.         This court is the proper court because
           a. I    I at.least one defendant now resides in its jurisdictional area.
              L__ I the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
           c.       injury to person or damage to personal property occurred in its jurisdictional area.
           d. 1   I other fspec/zy);




9.     [       1 Plaintiff is required to comply with a claims statute, and
           e. I    I has complied with applicable claims statutes, or
           b. I    I is excused from complying because (specify):




PLO.PIO01 [Rav. January 1.2007]
                                                        COMPLAINT—Personal Injury, Property                                               Pegs 2 of 3
                                                             Damage, Wrongful Death
                 Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 5 of 37



                                                                                                                                    PLD-PW01
  SHORT TJTLE:                                                                                      CASE NUMBER:

   Edwinson v. Costco Wholesale Corporation et al.

 10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
     causes of action attached):
     a.      ] Motor Vehicle         '
     b. f / I General Negligence
     c.      ] Intentional Tort
     d. I    I Products Liability
     e. I / I Premises Liability
     f. r I Other (specify):




 11.   Plaintiff has suffered
       a. I ✓ I wage toss
       b. I ✓ I loss of use of property
       c. i V I hospital and medical expenses
       d. I / I general damage
       e. I ✓ I property damage
       f. I ^ I loss of earning capacity
       9- I ^ I other damage (spec^):
                    Emotional Distiess



 12. I        I The damages claimed forwrongftjl death and the relationships of plaintiff to the deceased are
       a. I       I listed in Attachment 12..
       b. I       I as follows:




13. The relief sought in this complaint is within the jurisdiction of this court



14,    Plaintiff prays for judgment for costs of suit; for such relief as is fair, just and equitable: and for
       3- (I)         compensatory damages
          (2) 1     I punitive damages
          The amount of damages is On cases for persona! injury or wrongful death, you must check (1)):
          (1)         according to proof
          (2) I     I in the amount of: $

15. cm The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):




                                                                                       cm
Date: 02/12/2020

Erik S. Velie, Esq,
                             fiyPE OR PRINT NAME)                                            {SiGNATURa OP PIAINTIPF OR ATTORNEY)
Paw>i4»l [R«v. January 1, »07]                      COMPLAINT—Personal Injury, Property                                               Page 3 of 3
                                                         Damage. Wrongful Death
\                       Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 6 of 37



                                                                                                                                                   PLD-PI-001(4
      SHORT TITLE:                                                                                                    CASE NUMBER:

       Edwinson v. Costco Wholesale Corporation, etal.

               First (I)                                    CAUSE OF ACTION—Premises Liability                                             Page           4
                               (number)
              ATTACHMENT TO        i / I Complaint        I   t Cross - Complaint
              (Use a separate cause of action form for each cause of action.)

               Prem.L-1. Plaintiff (name): Margaret Edwinson, an individual
                                 alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                                 On (date): 04/15/2018                              plaintiff was injured on the following premises in the following
                                 fashion (description of premises and circumstances of injury):
                                 Plaintiff sustained injuries and damages when she trippped and fell inside Costco Wholesale
                                 located at 2400 Monument Boulevard, Concord, California 94520. Defendants owned,
                                 operated, maintained, managed and controlled the property. Defendants are responsible for
                                 their failure to maintain the premises by allowing a dangerous condition to exist that caused
                                 plaintiff to trip. Plaintiff is informed and believes that dangerous condition existed for a
                                 sufficient period of time for defendants to have warned plaintiff.
               Prem.L-2.            CZH Count One—Negligence The defendants who negligently owned, maintained, managed and
                                        operated the described premises were (names):
                                                Costco Wholesale Corporation, a California Corporation

                                            CZU Does _1^                        to 30
               Prem.L-3.            LZJ Count Two—Vynilful Failure to Warn (Civil Code section 846) The defendant owners who willfully
                                        or maliciously failed to guard or warn against a dangerous condition, use. structure, or activity were
                                        (names):



                                            I       I Does 31                   to 50
                                                Plaintiff, a recreational user, was   1        I an invited guest 1    I a paying guest
              Pr0m.L-4.             CZZI Count Three—Dangerous Condition of Public Property The defendants who owned public property
                                         on which a dangerous condition existed were (names):



                                                        I    I Does                       to
                                            a. [     ] The defendant public entity had I----- 1 actual I__ 1 constructive notice of the existence of the
                                                ___ dangerous condition in sufficient time prior to the injury to have corrected it
                                            b. I----- 1 The condition was created by employees of the defendant public entity.
              Prem.t-5. a. I / I Allegations about Other Defendants The defendants who were the agents and employees of the
                                 other defendants and acted within the scope of the agency were (names):
                                                Costco Wholesale Corporation, a California Corporation

                                            t / I Does                          to 100
                               b. I----- 1 The defendants who are liable to plaintiffs for other reasons artd the reasons for their liability are
                                           1^ I described in attachment Prem.L-S.b I          I as follows (names):




                                                                                                                                                                 1 of 1
       Perm AppiovoO lor OpSonsI Uee
         Judicial Cound oiCalifotniB                        CAUSE OF ACTION—Premises Liability                                            CodeorCfvIPioeMuro, $420.12
    P:.0-PIJX>1(0) ;Rov. January 1, 2007}
                  Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 7 of 37



                                                                                                                                 PLD-PI-001{2
                                                                                                  CASE NUMBER;
  SHORT TITLE:
  Edwinson v. Costco Wholes Corporation, et al.


           Second (2)                              CAUSE OF ACTION—General Negligence                                      Page             5
                           (number)
          ATTACHMENT TO UZ2 Complaint CD Cross - Complaint
           (Use a separate cause of actior) form for each cause of action.)

          GN-1. Plaintiff (name): Margaret Edwinson, an individual

                      alleges that defendant (name): Costco Wholesale Corporation, a California Corporation



                                 GO Does       I                to   100
                      was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                      negligently caused the damage to plaintiff
                      on (date): 04/15/2018
                      at (place): 400 Monument Boulevard, Concord, California 94520

                      (description of reasons for liability):
                      On or about April 15,2018 Plaintiff Margaret Edwinson was seriously injured on Defendants'
                      premises located at 2400 Monument Boulevard, Concord, California 94520. Defendants and each
                      of them negligently owned, occupied, maintained, leased, used, controlled, managed, directed,
                      inspected, repaired, cleaned, supervised, and operated the above-described premises so as to cause
                      Plaintiff Teresa Tapia to slip and fall when she came into contact with a dangerous condition on
                      the subject property. Plaintiff sustained serious injuries and incurred damages as a direct result of
                      the negligence of defendants in installing, constructing, maintaining, inspecting, repairing,
                      managing, supervising, controlling and/or operating the premises and walking surfaces located at
                      400 Monument Boulevard, Concord, California 94520. As a direct and proximate result of the
                      negligence and carelessness of Defendants and each of them. Plaintiff Margaret Edwinson
                      sustained injuries and damages. Due to the acts and failure to acts including the failure to warn of
                      such dangerous condition, Defendants and each of them are liable for injuries to Plaintiff
                      Maragret Edwinson. Plaintiff is informed and believes and thereon alleges that said hazardous
                      condition was caused and created by Defendants and existed for a sufficient period of time prior
                      to the incident for Defendants to have corrected, removed, and/or warned Plaintiff of the
                      existence of said conditions, which Defendants negligently and carelessly failed to do, causing
                      serious injuries to Plaintiff. The dangerous condition that caused plaintiff to slip constituted an
                      unreasonable risk of harm. Defendants had actual and/or constructive notice of said dangerous
                      condition. Defendants also failed to warn Plaintiff of the risks and dangers of vriaich Defendants
                      created or knew, or in the existence of reasonable care should have known, and which were
                      unknown and not readily apparent to Plaintiff.




                                                                                                                                           Page I of 1
  Fo-TD ApprovM Iv Opdonai Use                                                                                            Code   OvU ProeaOuie 42S. 12
    Judicial Council of Caifoinla                  CAUSE OF ACTION—General Negligence                                             vMw.courtin1b.ca.gov
P1.O.PI401 (2) {R*v. January 1.2007]
f
            Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 8 of 37

                                  SUPERIOR COURT - MARTINEZ
                                  COUNTY OF CONTRA COSTA
                                  MARTINEZ, CA, 94553

    LERMA VS MEYER

    NOTICE OP CASE MANAGEMENT CONFERENCE                           CIVMSC20-00527
    1.   NOTICE: THE CASE MANAGEMENT CONFERENCE HAS BEEN SCHEDULED FOR:

    DATE:     07/30/20         DEPT:   21         TIME:     8:30

    THIS FORM, A COPY OF THE NOTICE TO PLAINTIFFS, THE ADR INFORMATION
    SHEET, A BLANK CASE MANAGEMENT CONFERENCE QUESTIONNAIRE, AND A BLANK
    STIPULATION FORM ARE TO BE SERVED ON OPPOSING PARTIES. ALL PARTIES
    SERVED WITH SUMMONS AND COMPLAINT/CROSS-COMPLAINT OR THEIR ATTORNEY
    OF RECORD MUST APPEAR.
    2 . You may    stipulate to an earlier Case Management Conference,  If
    all parties    agree to an early Case Management Conference, please
    contact the    Court Clerk's Office at (925)608-1000 for Unlimited Civil
    and Limited    Civil cases for assignment of an earlier date.

    3 . You must be familiar with the case and be fully prepared to par­
    ticipate effectively in the Case Management Conference and to discuss
    the suitability of this case for the EASE Program, private mediation,
    binding or non-binding arbitration, and/or use of a Special Master.
    4 . At any Case Management Conference the court may make pretrial
    orders including the following:

         a.    an order   establishing a discovery schedule
         b.    an order   referring the case to arbitration
         c.    an order   transferring the case to limited jurisdiction
         d.    an order   dismissing fictitious defendants
         e.    an order   scheduling exchange of expert witness information
         f.    an order   setting subsequent conference and the trial date
         g-    an order   consolidating cases
         h.    an order   severing trial of cross-complaints or bifurcating
               issues
         i.    an order   determining when demurrers and motions will be filed
                                SANCTIONS
    If you do not file the Case Management Conference Questionnaire or
    attend the Case Management Conference or participate effectively in
    the Conference, the court may impose sanctions (including dismissal of
    the case and payment of money).

            Clerk of the Superior Court of Contra Costa County
    I declare under penalty of perjury that I am not a party to this
    action, and that I delivered or mailed a copy of this notice to the
    person representing the plaintiff/cross-complainant.
    Dated:     03/12/20                     ________________________________________
                                               S. GONZALEZ
                                               Deputy Clerk of the Court
              Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 9 of 37

                                                                                                                                                       CM-010
                                   net (Natno. Sato Bernaribv. and address):                                                   FOP COURT USE OKLY

 VICTORY LAW GROUP. LLP
 24324 Walnul Street. Suite A
 Newhall, California 91321
      TELEPHONE NO.:
 aHORNEY fob   (Name):
                         (66) 367-6512
                         Plaintiff, Margaret Edwinson
                                                         faxmo,; (855) 640-7962
                          ________________________________
SUPERIOR COURT OF CAUFORNIA. COUNTY OF COUtra COStE
                                                                                                                                   t L if)
    STREET aooress: 725 Coiut Street
    MAILING ADDRESS. 725 Coiut StTect
   CITY AND ZIP CODE: Maitmez, California 94553
        BRANCH NAME:     Wakefield Taylor Courthouse                                                                     BY.
 CASE NAME:
 Edwinson v. Costco Wholesale Corporation et al.
                                                                                                             CASE NUMBER:
    CIVIL CASE COVER SHEET                                 Complex Case Designation
I / I Unlimited
      (Amount
                        I   I Limited
                              (Amount
                                                     I     I Counter          L I Joinder                           C20 - 0 0 5 2.8
                                                                                                       JUDGE:
      demanded                demanded is            Filed with first appearance by defendant
      exceeds $25,000)        $25,000 or less)             (Cal. Rules   of Court, rule 3.402)          DEPT;

                                 Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes tiiis case:
   Auto Tort                                       Contract                                    Provisionally Complex Civil Litigation
                                                       ~\ Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
   B     Auto (22)
         Uninsured motorist (46)
   Other Pl/POfWO (Personal Injury/Property
                                                        I Rule 3.740 collections (09)
                                                        }   Other collections (09)
                                                                                               I
                                                                                               LJ
                                                                                                   I Antitrust/Trade regulation (03)
                                                                                                     Construction defect (10)
   DamageAVrongful Death) Tort                          ] Insurance coverage (16)              (ZZl Mass tort (40)
   LJ Asbestos (04)                                     I Other contract (37)                  I I Securities litfgatlon (28)
   LJ Product liability (24)                        teal Property                              I I Environmental/Toxic tort (30)
   I I Medical malpractice (45)                          I Eminent domain/inverse              I___I Insurance coverage efaims arising from the
   FTl Other PI/PD/WD (23)                         ___ condemnation (14)                              above listed provisionaily complex case
                                                         I wrongful eviction (33)                     types (41)
    Non-PI/PDAWD (Other) Tort
                                                                                                Enforcement of Judgment
   L_J Business tortAjntair business practice (07) “""I Other real property (26)
   I I Civil rights (08)                            Jnlawful Detainer                           1  1 Enforcement of judgment (20)
  I I Defamation (13)                               _.J Commercial (31)                       Miscellaneous Civil Complaint
  EU Fraud (16)                                     ZD   Residential  (32)                    I' I RICO (27)
  I I Intellectual property (19)                    ZD Drugs (38)                             I   I Other complaint (nof specified above) (42)
           Professional negligence (25)          Ju^ial Review                                Miscellaneous Civil Petition
  I      I Other noivPI/PDAND tort (35)                  Asset forfeiture (05)                  I  I Partnership and corporate governance (21)
    Employment                                      ^ Petitionre:afbltrationawafd(1l) □ other petition fnof speeffed above) (43)
         ( Wrongful termination (36)              I    I Writ of mandate (02)
         { Other employment (15)                  I    } Other judicial review (39)
Z This case I         I Ir     I ✓ I is not complex under rule 3.400 of the California Rules of Court If the case is complex, mark tfie
    factors requiring exceptional judicial management                     ___
    a. \ I Large number of separately represented parties            d. I    I Large number of witnesses
    b. I I Extensive motion practice raising difficult or novel      e. I    I Coordination with related actions pending in ono or more courts
       ___ issues that will be time-consuming to resolve                    ___in other counties, states, or countries, or in a federal court
    c. I    I Substantial amount of documentary evidence               f. I    I Substantial pos^udgment judicial supervision
3. Remedies sought Ccheck aW fhaf epp/y); a.I ✓ I monetary                     b.f   I nonmonetary; declaratory or injunctive relief ' c. f           lounith/n
4. Number of causes of action (specify): 2 (two) Premises Liability and General Negligence
5. This case i      I is  I / I is not a class action suiL
6. If there are any known related cases, file and serve a notice of related case. (You may use fyi                        ^f5.)
Date: 02/12/2020
Erik $■ Velie, Esq.
                            (TYPE OR PRINT NAME)
                                                                                        ►            (SIONATURFOF PARTYORAI              •OR PARTY)
                                                                        NOTICE
   • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
     under the Probate Code. Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
   • File this cover sheet in addition to any cover sheet required by local court rule.
   • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
   • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                            iorz
 Fam Adcpiad for Mandatory Usa                         CIVIL CASE COVER SHEET                            Cal. RiJ«a or Court, nje» 2.30,3.22a 3.4CO-3.403,3.74a
   Judidai Council of Caltbmla                                                                                   CM. StarMarda or Judicial Atminutnuion, ato, 310
   CMJ}1C{R6V. JUyl.2007]                                                                                                                       ynytr.couitliilO.eo.ger/
                Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 10 of 37


                                                                                                                                      CM-010
                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along w/lth your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet In item 1. you must check
one box for the case type that best describes the case. If the case fits both a genera) and a more specific type of case listed in item 1,
check the more specific one. If tf>e case has multiple causes of action, check ti>e box that best indicates the primary cause of action.
To assist you in completing the sheet examples of the cases that belong under each case type In item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under ailes 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit A collections case does not include an action seeking the following; (1) tort
damages. (2) punitive damages. (3) recovery of real property. (4) recovery of personal property, or (5) a prejudgment writ of
attachment The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the CMI Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later foan the time of its first appearance a joinder In the
plaintiffs designation, a counter-designation that the case is not complex, or. if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal tnJury/Property              Breach of Contract/Warranty (06)              Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                         Breach of Rentai/Lease                         Antitrust/Trade Regulation (03)
                                                              Contract (not unlawful detainer           Construction Defect (10)
      Uninsured Motorist (48) (if the
                                                                  or wrongh/l eviction)                 Claims Involving Mass Tort (40)
           case Involves en unirtsured
                                                         Contract/Warranty Breach-^Iler                 Securities Litigation (28)
           motorist claim subject to
                                                              Plaintiff (not fraud or negllgance)       Environmentain’oxlc T<a1 (30)
           arti/tiation, check this item
           instead of Auto)                              Negligent Breach of Contract/                  Insurance Coverage Claims
                                                              Vtfarranty                                     (arising from provisionally comolax
Other PI/PD/WD (Personal injury/
                                                         Other Breach of Contract/Warranty                   case        listed above) (41)
 Property Damage/Wrongful Death)
                                                     Collections (e.g., money owed, open             Enforcement of Judgment
 Tort                                                                                                   Enforcement of Judgment (20)
      Asbestos (04)                                      book accounts) (09)
                                                         Collection Case-^ler Plaintiff                      Abstract of Judgment (Out of
           Asbestos Property Damage                                                                               County)
           Asbestos Personal Injury/                     Other Promissory Note/Collections
                                                               Case                                          Confession of Judgment (non­
                  Wrongful DeaUi
                                                     Insurance Coverage (not provishnalty                          domestic reletions)
      Product Liability /r>of asbestos or
                                                         complex) (18)                                       Sister State Judgment
           toxlc/environmental) (24)
      Medical Malpractice (4^                            Auto Subrogation                                    Administrative Agency Award
           Medical Malpractice-                          OUier Coverage                                          (not unpaid taxes)
                                                     OUier Contract (37)                                     Petition/Certification of Entry of
                   Physicians & Surgeons
           OUier Professional HealUi Care                 Contractual Fraud                                      Judgment on Unpaid Taxes
                   Malpractice                            OUier Contract Dispute                             Other Enforcement of Judgment
                                                 Real Property                                                    Case
      Other PI/PD/WD (23)
                                                     Eminent Domain/Inverse                          Miscellaneous Civil Complaint
            Premises Liabl% (e.g., slip
                                                          Condemnation (14)                             RICO (27)
                  and fall)
            intentional Bodily Irijupy/PD/WD         Wrongful Eviction (33)                             Other Complaint (not specified
                                                                                                             above) (42)
                   (e.g.. assault, vandalism)        Other Real Property (e.g.. quiet title) (26)
            Intentional infliction of                                                                        Declaratory Relief Only
                                                          Writ of Possession of Real Property
                                                                                                             Injunctive Relief Only (non-
                   Emotional DIsUess                      Mortgage Foreclosure
                                                                                                                   harassment)
            Negligent Infliction of                       Quiet Titie
                   Emotional DisUess                      Other Real Property I'nof embtant                  Mechanics Lien
            Other PI/PD/WD                                domain, landlord/tanant. or                        outer Commercial Complaint
                                                          foredosura)                                              Case (non-tort/non-cemplex)
 Non-PI/PO/WD (Other) Tort
                                                 Unlawful Detainer                                           outer Civil Complaint
      Business Tort/Unfeir Business                                                                               (non-tOfMmn-complex)
           Practice (07)                             Commercial (31)
                                                                                                     Mlecellaneeus Civil Petition
      Civil Rights (e.g.. discrimination,            Residential (32)                                    Partnership and Corporate
           false arrest) (not civil                   Drugs (38) ^tha case involves Illegal                   Governance (21)
            harassment) (08)                              drugs, check this Item; otherwise,             Other Petition (not spedfted
      Defamation (e.g.. slander, libel)                   report as Commercial or Residential)                above) (43)
              (13)                               Judicial Review                                              Civil Harassment
      Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
       Intellectual Property (19)                     Petition Re: ArtiUation Award (11)                      Elder/Dependent Adult
       Profosslonal Negligence (25)                   Writ of Mandate (02)                                         Abuse
           Legal Malpractice                              Writ-Adm'inisuative Mandamus                        Bectlon Contest
           Other Protesslonal Malpractice                 VWt-Mandamus on Limited Court
                                                                                                              Petition for Name Change
                 (notmedcalorlegaO                            Case Matter                                     Petition for Relief From Late
        Other Non-PI/PD/WD Tort (35)                      Writ-Other Limited Court Case                            Claim
  Employment                                                  Review                                          Other Civil Petition
       Vifrongftjl Termination (38)                   Other Judicial Reviewp9)
       Other Employment (16)                               Review of Health Officer Order
                                                           Notice of Appeal-Labor
                                                              Commissioner Appeals
 CM.OlO|Rsv. July 1.2007]                                                                                                               Rige2of2
                                                      CIViL CASE COVER SHEET
Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 11 of 37




          Exhibit 2
       Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 12 of 37




 1 SHARON C. COLLIER (State Bar No. 203450)
   scc@severson.com
 2 CHERIE J. EDSON (State Bar No. 208598)
   cje@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   Attorneys for Defendant
 7 COSTCO WHOLESALE CORPORATION,
   erroneously sued herein as “COSTCO
 8 WHOLESALE CORPORATION, a California
   Corporation”
 9

10                                   SUPERIOR COURT OF CALIFORNIA

11                                     COUNTY OF CONTRA COSTA

12

13 MARGARET EDWINSON,                                   Case No. MSC20-00528

14                      Plaintiff,                      [Assigned for All Purposes to:
                                                        Hon. Steve K. Austin, Dept. 33]
15             vs.
                                                        ANSWER TO COMPLAINT
16 COSTCO WHOLESALE CORPORATION, a
   California Corporation and DOES 1 to 100,            Action Filed:    March 12, 2020
17
                 Defendant.
18

19
20            Defendant COSTCO WHOLESALE CORPORATION (“Defendant”) hereby answers the
21 Complaint of Plaintiff MARGARET EDWINSON (“Plaintiff”) as follows:

22                                         GENERAL DENIAL
23            Pursuant to Code of Civil Procedure section 431.30(d), Defendant generally denies each
24 and every allegation contained in Plaintiff’s Complaint, and each and every cause of action

25 therein, and specifically denies that Plaintiff has been damaged in any respect by any allegedly

26 wrongful act or omission on the part of Defendant, its officers, employees, or agents. This

27 paragraph is incorporated by reference into each and every affirmative defense set forth below.

28 ///


     75005.0038/15295473.1                                                     ANSWER TO COMPLAINT
       Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 13 of 37




 1                                   FIRST AFFIRMATIVE DEFENSE

 2                                    (Failure to State a Cause of Action)

 3            The Complaint, and each cause of action thereof, fails to set forth facts sufficient to

 4 constitute a cause of action against this answering Defendant.

 5                                  SECOND AFFIRMATIVE DEFENSE

 6                                            (Comparative Fault)

 7            Defendant alleges that Plaintiff was careless and negligent in and about the matter alleged

 8 in his Complaint and that said carelessness and negligence on said Plaintiff’s own part

 9 proximately contributed to the happening of the accident, to the injuries, losses and damages

10 complained of, if any there were.

11                                   THIRD AFFIRMATIVE DEFENSE

12                                              (Fault of Others)

13            While at all times denying any liability and responsibility whatsoever to Plaintiff herein,

14 Defendant contends that the alleged liability or responsibility is small in proportion to the alleged

15 liability and responsibility of other persons and entities, including other persons and entities who

16 may or may not be defendants herein, and that Plaintiff should be limited to seeking recovery from

17 these defendants for the proportion of alleged injuries and damages for which these defendants are

18 allegedly liable or responsible, all such alleged liability and responsibility being expressly denied.

19                                  FOURTH AFFIRMATIVE DEFENSE
20                                          (Assumption of the Risk)

21            Plaintiff is barred from asserting any claim against Defendant by reason of Plaintiff’s

22 assumption of the risk of the matters causing the injuries and damages incurred, if any.

23                                   FIFTH AFFIRMATIVE DEFENSE

24                                   (Failure to Use Reasonable Diligence)

25            Defendant is informed and believes and thereon alleges that Plaintiff’s injuries, losses or

26 damages, if any, were aggravated by Plaintiff’s and/or other defendants’ and/or nonparties’ failure

27 to use reasonable diligence.

28 ///


     75005.0038/15295473.1                               2
       Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 14 of 37




 1                                    SIXTH AFFIRMATIVE DEFENSE

 2                                              (Doctrine of Laches)

 3            Defendant alleges that the Plaintiff’s claims are barred by the equitable doctrine of laches.

 4                                  SEVENTH AFFIRMATIVE DEFENSE

 5                                               (Waiver / Estoppel)

 6            Plaintiff has waived and is estopped from asserting any claim against this Defendant by

 7 reason of Plaintiff’s approval and consent to the risk in the matters causing the damages alleged, if

 8 any, in her acknowledgment of, acquiescence in and consent to the alleged act or omissions, if any, of

 9 this Defendant.

10                                   EIGHTH AFFIRMATIVE DEFENSE

11                                       (Failure to Mitigate Damages)

12            Defendant alleges that Plaintiff’s injuries, losses and damages suffered, if any, which are

13 expressly denied, were caused by Plaintiff’s failure to take reasonable steps to mitigate such

14 damages; to the extent that such injuries, losses or damages were caused by Plaintiff’s failure to

15 take reasonable steps to mitigate such damages, that such are not recoverable against this

16 answering Defendant.

17                                    NINTH AFFIRMATIVE DEFENSE

18                                    (Civil Code §1431.2 Apportionment)

19            The liability of this answering Defendant, if any, for Plaintiff’s economic loss should be
20 prorated pursuant to the provisions of California Civil Code section 1431.2.

21                                             PRAYER FOR RELIEF

22            WHEREFORE, Defendant prays as follows:

23                 1. That Plaintiff takes nothing by reason of the Complaint;

24                 2. For judgment in Defendant’s favor and dismissal of the action with prejudice;

25                 3. For Defendant’s attorneys’ fees against Plaintiff

26                 4. For costs of suit; and

27 ///

28 ///


     75005.0038/15295473.1                               3
       Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 15 of 37




 1                      5.   For such other relief that the Court deems just and proper.

 2 DATED: April 17, 2020                        SEVERSON & WERSON
                                                A Professional Corporation
 3

 4

 5                                              By:
                                                                     Cherie J. Edson
 6
                                                Attorneys for Defendant COSTCO WHOLESALE
 7                                              CORPORATION, erroneously sued herein as
 8                                              “COSTCO WHOLESALE CORPORATION, a
                                                California Corporation”
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


     75005.0038/15295473.1                             4
Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 16 of 37




          Exhibit 3
       Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 17 of 37




 1 SHARON C. COLLIER (State Bar No. 203450)
   scc@severson.com
 2 CHERIE J. EDSON (State Bar No. 208598)
   cje@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   Attorneys for Defendant
 7 COSTCO WHOLESALE CORPORATION,
   erroneously sued herein as “COSTCO
 8 WHOLESALE CORPORATION, a California
   Corporation”
 9

10                                   SUPERIOR COURT OF CALIFORNIA

11                                      COUNTY OF CONTRA COSTA

12

13 MARGARET EDWINSON,                                     Case No: C20-00528

14                      Plaintiff,                        [Assigned for All Purposes to:
                                                          Hon. Steve K. Austin, Dept. 33]
15             vs.
                                                          STIPULATION FOR REMOVAL TO
16 COSTCO WHOLESALE CORPORATION a                         FEDERAL COURT
   California Corporation and DOES 1 to 100 ,
17                                                        Action Filed:    March 12, 2020
                 Defendant.                               Trial Date:      None Set
18

19
20            IT IS HEREBY STIPULATED by and between Plaintiff MARGARET EDWINSON and
21 Defendant COSTCO WHOLESALE CORPORATION, by and through their respective counsel of

22 record, as follows:

23            1.        Plaintiff MARGARET EDWINSON (“Plaintiff”), a California citizen, brought the
24 instant action against Defendant COSTCO WHOLESALE CORPORATION (“Costco”), a

25 corporation organized under the laws of the State of Washington, with its principal place of

26 business in Issaquah, Washington.

27            2.        Costco was served with the Summons and a copy of the initial Complaint on or
28 about March 20, 2020.

     75005.0038/15301948.1
                                                          STIPULATION FOR REMOVAL TO FEDERAL COURT
      Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 18 of 37




 1             3.        Plaintiff alleges that on April 15, 2018 she was seriously injured when she tripped

 2 and fell inside Costco premises located in Concord, California. Plaintiff seeks damages for wage

 3 loss, hospital and medical expenses, loss of use of property, property damages, general damages,

 4 loss of earning capacity and emotional distress.

 5             4.        Plaintiff hereby stipulates that her claimed damages resulting from the above-

 6 mentioned alleged incident that is the subject of the within action will exceed $75,000.00,

 7 exclusive of interest and cost.

 8             5.        This stipulation does not represent concession or agreement by Costco as to the

 9 value of Plaintiff's damages or claims herein.

10             6.       The parties hereby agree and stipulate that because it is claimed by Plaintiff that the

11 amount in controversy in this action exceeds $75,000.00 and because Plaintiff and Costco are

12 citizens of different states, federal subject matter jurisdiction exists based upon complete diversity

13 of citizenship pursuant to 28 U.S.C. § 1332.

14             7.       The parties hereby agree and stipulate to removal of this action to the Northern

15 District Court of California pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1441. As this action

16 was commenced in the Contra Costa County Superior Court, removal to the Northern District of

17 California is appropriate.

18             8.       This Stipulation may be executed in counterparts and the assembled signatures

19 shall be deemed as part of the fully executed document. It is further agreed that an electronic or

20 facsimile signature shall be as valid and binding as an original.

21

22 DATED: March irA , 2020                          VICTORY LA            OUP, LLP

23
                                                    By:
24
                                                                              k S. Velie
25
                                                    Attorneys for Plaintiff MARGARET EDWINSON
26

27

28

     75005.0038/15301948.1                                 2
                                                               STIPULATION FOR REMOVAL TO FEDERAL COURT
       Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 19 of 37




 1 DATED: April 6, 2020               SEVERSON & WERSON
                                      A Professional Corporation
 2

 3

 4                                    By:
                                                         Cherie J. Edson
 5
                                      Attorneys for Defendant COSTCO WHOLESALE
 6                                    CORPORATION, erroneously sued herein as
 7                                    “COSTCO WHOLESALE CORPORATION, a
                                      California Corporation”
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     75005.0038/15301948.1                   3
                                              STIPULATION FOR REMOVAL TO FEDERAL COURT
Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 20 of 37




          Exhibit 4
            Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 21 of 37




                                             1 OF 1 RECORD(S)


                             FOR INFORMATIONAL PURPOSES ONLY
                                       Copyright 2020 LexisNexis
                         a division of Reed Elsevier Inc. All Rights Reserved.

Date:4/6/2020
Report processed by:
Severson & Werson PC
Full Name                   Address                             County          Phone
 EDWINSON, MARGARET R        4664 SUGARLAND CIR                 CONTRA COSTA     (925) 671-5474

                             CONCORD, CA 94521-4311

                             CONTRA COSTA COUNTY

ADDITIONAL PERSONAL INFORMATION
SSN          DOB          Gender                   LexID(sm)        Email
 563-88-XXXX    4/1953                              000733026787     EZEER@HOTMAIL.COM

                (Age:66)                                             REDWINSON@EARTHLINK.NET

                                                                     MARGARET.EDWINSON@GMAIL.COM

                                                                     RONMCLAIN34@HOTMAIL.COM

                                                                     IMBUSYLIZZY@AOL.COM

                                                                     BILLYANN@MSN.COM

                                                                     MALTAMADNESS@AOL.COM

Subject Summary

Name Variations
1:    EDWINSON, M R

2:    EDWINSON, MARGARET

3:    EDWINSON, MARGARET M

4:    EDWINSON, MARGARET R

5:    SCHEMBRI, MARGARET R


SSNs Summary
No.   SSN                  State Iss.               Date Iss.      Warnings

                                   Most frequent SSN attributed to subject:
              Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 22 of 37
                                                                            Page 3 of 28



1:    563-88-XXXX            California    1968



DOBs
Reported DOBs:
 4/1953

 4/1953


Possible E-Mail Addresses
EZEER@HOTMAIL.COM

REDWINSON@EARTHLINK.NET

MARGARET.EDWINSON@GMAIL.COM

RONMCLAIN34@HOTMAIL.COM

IMBUSYLIZZY@AOL.COM

BILLYANN@MSN.COM

MALTAMADNESS@AOL.COM

Others Using SSN - 0 records found
Address Summary - 8 records found
No.   Address
 1:       4664 SUGARLAND CIR

          CONCORD, CA 94521-4311

          CONTRA COSTA COUNTY



 2:       14 CAPTAIN CT

          SACRAMENTO, CA 95831-2529

          SACRAMENTO COUNTY



 3:       743 SWEENY ST

          SAN FRANCISCO, CA 94134-1015

          SAN FRANCISCO COUNTY



 4:       837 LADERA CORTE

          SAN RAMON, CA 94583-1729

          CONTRA COSTA COUNTY
           Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 23 of 37
                                                                            Page 4 of 28


No.   Address



 5:    5805 PALM AVE APT 104

       SACRAMENTO, CA 95841-2957

       SACRAMENTO COUNTY



 6:    PALM AVE

       SACRAMENTO, CA 95814

       SACRAMENTO COUNTY



 7:    PO BOX 30098

       WALNUT CREEK, CA 94598-9098

       CONTRA COSTA COUNTY



 8:    206 AVALON DR

       DALY CITY, CA 94015-4601

       SAN MATEO COUNTY




Address Details
Voter Registrations - 0 records found
Driver Licenses - 0 records found
Professional Licenses - 0 records found
Health Care Providers - 0 records found
Health Care Sanctions - 0 records found
Pilot Licenses - 0 records found
Sport Licenses - 0 records found
Weapon Permits - 0 records found
1: 4664 SUGARLAND CIR CONCORD, CA 94521-4311

Address                                                   Dates             Phone

4664 SUGARLAND CIR                                        3/1978 - 3/2020   (925) 671-5474

CONCORD, CA 94521-4311

CONTRA COSTA COUNTY
              Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 24 of 37
                                                                                Page 5 of 28



Census Data for Geographical Region

Median Head of Household Age: 40

Median Income: $132,377

Median Home Value: $619,949

Median Education: 15 years

Household Members

EDWINSON, RICHARD J

Other Associates

None Listed




2: 14 CAPTAIN CT SACRAMENTO, CA 95831-2529

Address                                                      Dates              Phone

14 CAPTAIN CT                                                10/2006 - 5/2016   (916) 942-9514

SACRAMENTO, CA 95831-2529

SACRAMENTO COUNTY

Census Data for Geographical Region

Median Head of Household Age: 48

Median Income: $77,787

Median Home Value: $380,921

Median Education: 13 years

Household Members

None Listed

Other Associates

MCLAIN, RONALD LEE




3: 743 SWEENY ST SAN FRANCISCO, CA 94134-1015

Address                                                      Dates              Phone

743 SWEENY ST                                                1983 - 7/2011      (415) 585-1100

SAN FRANCISCO, CA 94134-1015

SAN FRANCISCO COUNTY

Census Data for Geographical Region
              Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 25 of 37
                                                                               Page 6 of 28



Median Head of Household Age: 48

Median Income: $72,466

Median Home Value: $626,042

Median Education: 13 years

Household Members

None Listed

Other Associates

SCHEMBRI, MARY ANN




4: 837 LADERA CORTE SAN RAMON, CA 94583-1729

Address                                                      Dates             Phone

837 LADERA CORTE                                             3/2011 - 3/2011

SAN RAMON, CA 94583-1729

CONTRA COSTA COUNTY

Census Data for Geographical Region

Median Head of Household Age: 36

Median Income: $129,225

Median Home Value: $753,555

Median Education: 15 years

Household Members

None Listed

Other Associates

None Listed




5: 5805 PALM AVE APT 104 SACRAMENTO, CA 95841-2957

Address                                                      Dates             Phone

5805 PALM AVE APT 104                                        9/2009 - 4/2010

SACRAMENTO, CA 95841-2957

SACRAMENTO COUNTY

Census Data for Geographical Region

Median Head of Household Age: 38
              Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 26 of 37
                                                                               Page 7 of 28



Median Income: $44,932

Median Home Value: $230,833

Median Education: 13 years

Household Members

None Listed

Other Associates

None Listed




6: PALM AVE SACRAMENTO, CA 95814

Address                                                      Dates             Phone

PALM AVE                                                     9/2009 - 3/2010

SACRAMENTO, CA 95814

SACRAMENTO COUNTY

Household Members

None Listed

Other Associates

None Listed




7: PO BOX 30098 WALNUT CREEK, CA 94598-9098

Address                                                      Dates             Phone

PO BOX 30098                                                 4/2007 - 9/2008

WALNUT CREEK, CA 94598-9098

CONTRA COSTA COUNTY

Census Data for Geographical Region

Median Head of Household Age: 49

Median Income: $134,274

Median Home Value: $902,947

Median Education: 16 years

Household Members

None Listed

Other Associates
              Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 27 of 37
                                                                                           Page 8 of 28



None Listed




8: 206 AVALON DR DALY CITY, CA 94015-4601

Address                                                                  Dates             Phone

206 AVALON DR                                                            1/1983 - 1/1983

DALY CITY, CA 94015-4601

SAN MATEO COUNTY

Census Data for Geographical Region

Median Head of Household Age: 46

Median Income: $83,724

Median Home Value: $639,363

Median Education: 13 years

Household Members

None Listed

Other Associates

None Listed



Real Property - 4 records found


1: Assessment Record for CONTRA COSTA County, CA

                                                Owner Information

                               Name:    EDWINSON MARGARET R

                                               Property Information

                             Address:   4664 SUGARLAND CIR CONCORD, CA 94521-4311

                         County/FIPS:   CONTRA COSTA

                         Data Source:   A

                                                Legal Information

       Assessor's Parcel Number:        133-462-006-7

                    Recording Date:     06/29/2000

                                              Mortgage Information

                          Loan Type:    CONVENTIONAL
          Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 28 of 37
                                                                              Page 9 of 28



                 Loan Amount:     $182500

                  Lender Name:    PRISM MTG CO

                                       Assessment Information

               Assessed Value:    $177617




2: Deed Record for CONTRA COSTA County

                                            Buyer Information

                         Name:    EDWINSON, MARGARET

                      Address:    4664 SUGARLAND CIR CONCORD, CA 94521-4311

                  County/FIPS:    CONTRA COSTA

                                           Property Information

                      Address:    4664 SUGARLAND CIR CONCORD, CA 94521-4311

                  County/FIPS:    CONTRA COSTA

                   Data Source:   A

                                            Lender Information

                         Name:    PARAMOUNT EQUITY MTG

                                            Legal Information

      Assessor's Parcel Number:   133-462-006-7

                 Contract Date:   11/25/2016

                Recording Date:   12/01/2016

             Document Number:     261283

               Document Type:     DEED OF TRUST

                                           Mortgage Information

                 Loan Amount:     $276200

                    Loan Type:    CONVENTIONAL

                 Title Company:   PLACER TITLE CO.

              Transaction Type:   REFINANCE

                   Description:   DEED OF TRUST




3: Assessment Record for CONTRA COSTA County, CA

                                            Owner Information
          Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 29 of 37
                                                                              Page 10 of 28



                         Name:    EDWINSON MARGARET R

                      Address:    4664 SUGARLAND CIR CONCORD, CA 94521-4311

                  County/FIPS:    CONTRA COSTA

                                         Property Information

                      Address:    4664 SUGARLAND CIR CONCORD, CA 94521-4311

                  County/FIPS:    CONTRA COSTA

                   Data Source:   B

                                            Legal Information

      Assessor's Parcel Number:   133-462-006

                Recording Date:   06/29/2000

                                       Assessment Information

               Assessed Value:    $164861




4: Deed Record for CONTRA COSTA County

                                            Buyer Information

                         Name:    EDWINSON, MARGARET R

                      Address:    4664 SUGARLAND CIR CONCORD, CA 94521-4311

                  County/FIPS:    CONTRA COSTA

                                            Seller Information

                         Name:    EDWINSON, MICHAEL

                      Address:    4664 SUGARLAND CIR CONCORD, CA 94521-4311

                  County/FIPS:    CONTRA COSTA

                                         Property Information

                      Address:    4664 SUGARLAND CIR CONCORD, CA 94521-4311

                  County/FIPS:    CONTRA COSTA

                   Data Source:   B

                                            Lender Information

                         Name:    PRISM MTG COMPANY

                                            Legal Information

      Assessor's Parcel Number:   133-462-006

                 Contract Date:   06/20/2000
           Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 30 of 37
                                                                        Page 11 of 28



                Recording Date:    06/29/2000

             Document Number:      2000-137513

                Document Type:     INTRAFAMILY TRANSFER & DISSOLUTION

                                            Mortgage Information

                  Loan Amount:     $182500

                 Title Company:    NORTH AMERICAN TITLE CO

Motor Vehicle Registrations - 1 records found
Boats - 0 records found
Aircraft - 0 records found
Bankruptcy Information - 0 records found
Judgments/Liens - 0 records found


1: Non-Governmental Vehicle Record

                                             Vehicle Information

                           VIN:    4T1BD1FK9DU085300

                         Class:    PASSENGER CAR/LIGHT TRUCK

                    Model Year:    2013

                          Make:    Toyota

                         Model:    Camry

                         Series:   HYBRID/LE/XLE

                    Body Style:    Sedan 4 Door

                                             Owner Information

                         Name:     EDWINSON, MARGARET

                          DOB:     4/1953

                       Address:    4664 SUGARLAND CIR

                                   CONCORD, CA 94521-4311

                                   CONTRA COSTA COUNTY

         Source Date First Seen:   2/15/2013

         Source Date Last Seen:    4/20/2017

                                             Source Information

                   Data Source:    NON-GOVERNMENTAL

UCC Liens - 0 records found
Fictitious Businesses - 1 records found
Notice Of Defaults - 0 records found
            Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 31 of 37
                                                                                             Page 12 of 28



1: Fictitious Businesses

                                               Business Information

                             Name:    TRAVEL VISION

                  Office Address:     4664 SUGARLAND CIR

                                      CONCORD, CA 94521-4311

                 Mailing Address:     4664 SUGARLAND CIR

                                      CONCORD, CA 94521-4311

                     Jurisdiction:    CA

                            Phone:    None Listed

                      Filing Date:    06/05/1996

            Business Description:     TRAVEL AGENCY & BUREAU

                               SIC:   472402

                                               Contact Information

                             Name:    MARGARET EDWINSON

                           Address:   4664 SUGARLAND CIR

                                      CONCORD, CA 94521-4311

                    Contact Type:     CONTACT

Potential Relatives - 10 records found
1st Degree: 10
Business Associates - 0 records found
No.             Full Name                                       Address/Phone



 1.              EDWINSON, CHRISTINA N                           2347 GLEN ELLEN CIR

                 • AKA EDWINSON, TINA                            SACRAMENTO, CA 95822-3635

                 • AKA BROWN, TINA NOELLE                        7777 21ST AVE

                 • AKA BROWN, CHRISTINA N                        SACRAMENTO, CA 95820-6254

                 • AKA EDWINSON, TINA N                          331 J ST STE 200

                 • AKA EDWINSON, TINA N                          SACRAMENTO, CA 95814-2220

                 • AKA BROWN, CHRISTINA NOELLE                   (916) 441-4002

                 • AKA TINA, N EDWINSON                          (916) 504-2678

                 • AKA EDWINSON, TINA NOELLE                     (916) 553-0003
Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 32 of 37




          Exhibit 5
                                             A34.4517
            Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 33 of 37
                                                                            15-rff /96
                                                                   DO NOT WRITE IN THIS SPACE
                                                                                    FILED
                                                                    In the office of the Secretory of State
                      AMENDED                                             of the State of California
              STATEMENT AND DESIGNATION
                         BY                                                JAN 2,2          4';`:
                 FOREIGN CORPORATION


                                                                              1 1
                                                                    ARCH            EU, Secr toy of fate




  COSTCO WHOLESALE CORPORATION

                                                                            , a corporation

  organized and existing under the laws of Washington
  and which is presently qualified for the transaction of intrastate business in the
  State of California, makes the following statements, and/or designation:

       That the name of the corporation has been changed to that hereinabove set forth

   and that the name relinquished at the time of such change was
  CWC Corporation which will do business in California as Washington

  Wholesalers Inc.




                                     COSTCO     OLESALE CORPORATION
                                      (Name o   Corporati n)



                                      (Signature of corporate officer)

                                                            CorpOrate
                                       Michael D. Anderton, Secretary
                                      (Typed name and title of officer signing)


  INSTRUCTIONS:


  1.   If this Amended Statement shows a change of corporate name, there must be
       attached to this Amended Statement a certificate of an authorized public official
       of the state or place of incorporation, that such change of name was made in
       accordance with the laws of that state or place.

  2. For filing this Amended Statement there is a fee of $15.00.

(CALIF. - 1320 - 3/27/87)
           Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 34 of 37



                                                  STA ze
                                                           On
                                             4.
                                             0




                                                  1889




          STATE of WASHINGTON                               SECRETARY of STATE

      I, Ralph Munro, Secretary of State of the State of Washington and custodian of its seal,

      hereby certify       that    according to the records on file                     in my office

      Articles    of Merger between CWC CORPORATION, a Washington corporation,

      and COSTCO WHOLESALE CORPORATION, a Delaware corporation,                                    whereby

      CWC CORPORATION is          the surviving          corporation       under the name

      COSTCO WHOLESALE CORPORATION were received and filed                              in    this

      office     September 1, 1987.




                                                          ate: September 1, 1987
                                                         Given under my hand and the seal of the State
                                                         of Washington, at Olympia, the State Capitol.




                                                                                        Adz
                                                                 Ralph Munro, Secretary of State




SSF 6.A
Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 35 of 37




          Exhibit 6
                         Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 36 of 37
                                                                                                                                                        18-622055
 fet7              Secretary of State                                                            S1-550
                 ; Statement of Information
                     (California Stock, Agricultural
                     Cooperative and Foreign Corporations)                                          43                                               FLED
IMPORTANT — Read instructions before completing this form.                                                                                  Secretary of State
                                                                                                                                            State of California
Fees (Filing plus Disclosure) — $25.00;

Copy Fees — First page $1.00; each attachment page $0.50;
                                                                                                                                                 APR 1 2 2018
            Certification Fee - $5.00 plus copy fees

1. Corporation Name (Enter the exact name of the corporation as It Is recorded with the California
   Secretary of State. Note: If you registered in California using an assumed name, see instructions.)                               This Space For Office Use Only
Costco Wholesale Corporation                                                                                           2. 7-Digit Secretary of State File Number
999 Lake Drive
Issaquah, WA 98027                                                                                                                           C1587907
3. Business Addresses
a. Street Address of Principal Executive Office- Do not list a P.O. Box                                               City (no abbreviations)                      State   Zip Code
 999 Lake Drive                                                                                                      Issaquah                                      WA 98027
b. Mailing Address of Corporation, If different than Item 3a                                                          City (no abbreviations)                      State   Zip Code
P.O. Box 35005 Attn: Licensing                                                                                        Seattle                                      WA 98124-3405
c. Street Address of Principal California Office,   any and if different than Item 3a - Do not list a P.O. Box        City (no abbreviations)                      State   Zip Code
4649 Morena Boulevard                                                                                                 San Diego                                    CA 92117
                                          The Corporation is required to list all three of the officers set forth below. An additional title for the Chief Executive Officer and Chief
4. Officers
                                          Financial Officer may be added; however, the preprinted titles on this form must not be altered.
a. Chief Executive Officer!                First Name                          Middle Name                            Last Name                                                       Sufx
Walter                                                                       Craig                                     Jelinek
  Address                                                                                                             City (no abbreviations)                      State   Zip Code
999 Lake Drive                                                                                                        Issaquah                                   WA        98027
b. Secretary                               First Name                          Middle Name                            Last Name                                                       Suffix
John                                                                         Christopher                              Sullivan
  Address                                                                                                             City (no abbreviations)                      State   Zip Code
 999 Lake Drive
c. Chief Financial Officer/
 Richard
                                           First Name                       kMiddle
                                                                               Ian
                                                                                      Name
                                                                                                                      Issaquah
                                                                                                                      Last Name
                                                                                                                      Galanti
                                                                                                                                                                 WA        98027
                                                                                                                                                                                          Suffix


  Address                                                                                                             City (no abbreviations)                      State   Zip Code
999 Lake Drive                                                                                                       Issaquah                                    WA        98027
                                         California Stock and Agricultural Cooperative Corporations ONLY Item 5a: At least one name and address must be listed If the
S. DIrector(s)
                                         Corporation has additional directors, enter the name(s) and addresses on Form SI-550A (see instructions).
a. First Name                                                                  Middle Name                            Last Name                                                           Suffix
Hamilton                                                                      Evans                                   James
   Address                                                                                                             City (no abbreviations)                     State   Zip Code
345 Park Avenue                                                                                                       New York                                     NY      10154
b. Number of Vacancies on the Board of Directors, if any

6. Service of Process (Must provide either Individual OR Corporation.)
     INDIVIDUAL — Complete Items ea and 6b only. Must include agent's full name and California street address.
a. California Agent's First Name (if agent is note corporation)                                       Middle Name                        Lest Name                                          Suffix


b. Street Address (if agent is not a corporation) - Do not enter a P.O. Box                           City (no abbreviations)                                      State   Zip Code
                                                                                                                                                                   CA
     CORPORATION —Complete Item 6c only. Only include the name of the registered agent Corporation.
c. California Registered Corporate Agent's Name (if agent is a corporation) — Do not complete Item 6a or 6b
C T Corporation System                       co‘lrit-inex
7. Type of Business
Describe the type of business or services of the Corporation
Wholesale/Retail Membership Warehouse
8. The Information contained herein, including in any attachments, is true and correct.

 04/04/2018                      Gail E. Tsuboi                                                                     AVP/Asst. Sec.
  Date                              Type or Print Name of Person Completing the Fenn                                 Title                             Signature

  SI-550 (REV 01/2017)                                                                                                                               2017 California Secretary of State
                                                                                                                                                       www.sos.ca.goy/businessibe
                    Case 4:20-cv-02705-HSG Document 1-1 Filed 04/20/20 Page 37 of 37
                                                                                                                18-622.055
                   Attachment to
                   Statement of Information                          SI-550A
                   (California Stock and Agricultural              Attachment
                   Cooperative Corporations)
A. Corporation Name
Costco Wholesale Corporation




B. 7-Digit Secretary of State File Number
                                C1587907                                                              This Space For Office Use Only


C. List of Additional Director(s) — If the corporation has more than one director, enter the additional directors names and addresses.
5b. First Name                                                         Middle Name               Last Name                                        Suffix

Susan                                                                  Lynne                     Decker
      Address                                                          City (no abbreviations)                                 State        Zip Code

999 Lake Drive                                                         Issaquah                                                  WA       98027
5c. First Name                                                         Middle Name               Last Name                                        Suffix
John                                                                   Walter                    Meisenbach
      Address                                                          City (no abbreviations)                                 State        Zip Code

1325 4th Avenue                                                        Seattle                                                   WA       98101
5d. First Name                                                         Middle Name               Last Name                                        Suffix
Charles                                                                Thomas                    Munger
      Address                                                          City (no abbreviations)                                 Stale       Zip Code

355 S. Grand Avenue, 34th Floor                                        Los Angeles                                               CA       90071
5e. First Name                                                         Middle Name               Last Name                                        Suffix

Jeffrey                                                                Scott                     Raikes
      Address                                                          City (no abbreviations)                                 State        Zip Code

2157 N. Northlake Way, Suite 220                                       Seattle                                                   WA       98103
5f.   First Name                                                       Middle Name               Last Name                                        Suffix

John                                                                   William                   Stanton
      Address                                                          City (no abbreviations)                                 State        Zip Code

999 Lake Drive                                                         Issaquah                                                  WA       98027
5g. First Name                                                         Middle Name               Last Name                                        Suffix

Mary                                                                   Agnes                     Wilderotter
      Address                                                          City (no abbreviations)                                 State        Zip Code

19890 Shenandoah Road                                                  Plymouth                                                  CA       95669
5h. First Name                                                         Middle Name               Last Name                                        Suffix

Kenneth                                                                Darnell                   Denman
      Address                                                          City (no abbreviations)                                 State        Zip Code

999 Lake Drive                                                         Issaquah                                                  WA       98027
5i.   First Name                                                       Middle Name               Last Name                                        Suffix

Richard                                                                 Alan                     Galanti
      Address                                                          City (no abbreviations)                                 State        Zip Code

999 Lake Drive                                                         Issaquah                                                  WA       98027
5j.   First Name                                                       Middle Name               Last Name                                        Suffix

 Walter                                                                 Craig                    Jelinek
      Address                                                          City (no abbreviations)                                 State        Zip Code

999 Lake Drive                                                         Issaquah                                                  WA       98027


 SI-550A - Attachment (EST 11/2016)                                                                                    2016 California Secretary of State
                                                                                                                         www.sos.ca.govlbusiness/be
